Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180126954 A1 to Haga et al, which was cited by Applicant (hereinafter, Haga) in view of US20190283749A1 to Girond.
Regarding claim 12, Haga discloses: 
An in-vehicle authentication system having a vehicle communication apparatus, the vehicle communication apparatus being provided in a vehicle equipped with a plurality of electronic control units and communicating with each electronic control unit of the plurality of electronic control units {Haga, paragraph [0008]: a fraud-sensing [authentication] electronic control unit (fraud-sensing ECU) used for sensing the transmission [communication] of a fraudulent frame in the in-vehicle network system, and an anti-fraud method for appropriately handling the transmission of a fraudulent frame / paragraph [0060]: This enables measures determined in advance for each group of ECUs [a plurality of electronic control units] to be taken in a case where a fraudulent data frame is transmitted},	
the in-vehicle authentication system comprising: processing circuitry to: perform configuration authentication for authenticating validity of a configuration for each electronic control unit of the plurality of electronic control units {Haga, paragraph [0263]: one MAC key is held for each message ID. Alternatively, one MAC key may be used for each ECU (that is, for every one or more message ID groups). In addition, not all the ECUs may need to hold the same MAC key. In addition, ECUs connected to the same bus may hold a common MAC key. Note that an ECU that transmits a frame with the same message ID and an ECU that receives and verifies the frame need to hold the same MAC key [perform configuration authentication for authenticating validity of a configuration for each electronic control unit]. In addition, as to the range within which an identical MAC key is held, the same key may be used for even ECUs connected to different buses, the same key per vehicle, the same key for the same type of vehicle, the same key for each same producer, the same key for even different producers, or any other pattern may be used. MAC keys before and after an update may be encrypted by and held in the MAC key holding unit}, and register an electronic control unit that has failed the configuration authentication in an authentication error list {Haga, paragraph [0063]: in a case where a message ID of a data frame that has started to be transmitted on the bus is identical to any of one or more message IDs indicated in a predetermined fraudulent-ID list [authentication error list], an error frame before an end of the data frame is transmitted, and the process associated in advance with the predetermined message ID may be adding the predetermined message ID to the fraudulent-ID list / paragraph [0220]: The security actions include processes such as a process of adding [registering] the message ID of a frame for which the verification of the MAC has failed to the fraudulent-ID list held in the fraudulent-ID list holding unit 4150}.
Haga does not explicitly disclose: determine an in-vehicle function that is available in the vehicle based on the authentication error list and a function correlation table which indicates correlation between an in-vehicle function which is a function provided in the vehicle and an electronic control unit that controls the in-vehicle function.
Girond remedies this and teaches in paragraph [0047]: ECU 10 may include any suitable device configured to manipulate data, perform calculations, execute code for decision making, causing information to be brought to the attention of an operator of vehicle 2, in order to carry out embodiments of the present disclosure. For example, as will be discussed below, ECU 10 may be configured to set a value of a roadwork flag applying logic to information received from ego-vehicle sensor data module 15, works data receiver 19, and position data module 17. In addition, ECU 10 may provide a variety of functions related to operations of various other components of the presently described system, e.g., ACC 7. For example, ECU 10 may include various analog and/or digital circuits, and may include integrated circuits such as RISC processors, i386 processors, ASIC processors, etc. Typically, on-board computers in modern vehicles include such processors, and one of skill will understand that the present ECU 10 may be comprised by such an on-board computer, or may be separately provided and ECU 10 may provide a variety of functions related to operations of various other components of the presently described system[correlation of ECU and in-vehicle function], such as, for example, functions associated with ACC 7, position data module 17, works data receiver 19, etc.
It is noted that given the relationship between ECU’s and corresponding in-vehicle functions, presenting the relationship in a form of a correlation table is well known in the art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ECU’s and corresponding in-vehicle functions relationship of Girond to be a correlation table form and to incorporate the modification with the described invention of Haga in order to provide a reference for identifying in-vehicle functions related to an unauthorized ECU. 
Haga in view of Girond teaches: display the in-vehicle function determined to be available in the vehicle on a display of the vehicle communication apparatus {Haga, paragraph [0265]: In addition, upon being notified of the transmission of a fraudulent frame, the head unit may notify the driver of this with display indication, buzzer alarming, or the like / Girond, paragraph [0047]}.  
It is noted that with the feature of informing transmission of a fraudulent frame (unauthorized ECU), informing authorized ECU is possible.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fraudulent frame transmission notification display feature of Haga to display unaffected in-vehicle functions, which are identified the correlation table that can be obtained by Girond, in order to inform the driver of the status of normal in-vehicle functions. 
Regarding claim 13, which depends from claim 12, Haga further discloses: wherein the plurality of electronic control units communicate with one another via an in- vehicle network, and wherein the processing circuitry of the in-vehicle authentication system disconnects the electronic control unit registered in the authentication error list from the in-vehicle network {Haga, paragraphs [0220], [0151]: an in-vehicle network system 11 including a fraud-sensing ECU that implements an anti-fraud method for preventing a process based on a fraudulent frame from being executed on any other node (ECU) on the basis of a data range allowed for each message ID [disconnects the electronic control unit registered in the authentication error list]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the disconnecting feature of Haga with the described invention of the modified Haga in order to prevent an un-authorized ECU to affect vehicle functions. 
Regarding claim 14, which depends from claim 12, Haga further discloses: further comprising a memory to store a configuration data table composed of configuration data information in which each electronic control unit of the plurality of electronic control units is associated with configuration data generated from attribute information which indicates an attribute of each electronic control unit of the plurality of electronic control units {Haga, paragraph [0117] The reception-ID list holding unit 440 holds a reception-ID list [attribute] that is a list of IDs (message IDs) which the ECU 400 a receives / paragraph [0118]: the frame processing unit 410 performs a process related to a function that is different for each ECU [attribute] in accordance with the data of the received frame}, wherein the processing circuitry of the in-vehicle authentication system acquires, from an electronic control unit of the plurality of electronic control units, attribute information which indicates an attribute of the electronic control unit, calculates a signature of the electronic control unit based on the attribute information, compares the signature with the configuration data included in the configuration data table, and when the signature matches the configuration data, determines that the configuration authentication of the electronic control unit is successful {Haga, paragraph [0222]: The fraud log holding unit 4160 is implemented by a storage medium, and holds a log for recording events such as the transmission of a fraudulent data frame. Examples of information on events to be recorded in the log include a message ID of a fraudulent data frame, the date and time at which the fraudulent data frame was transmitted, and the number of times the fraudulent data frame has been transmitted. In order to prevent tampering with the log, the content of the log may be marked with digital signature or the like or the content of the log may be encrypted.}.  
It is noted that configuration authentication is a process of checking digital signature of data to be authenticated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ECU attribute feature of Haga with the invention of the modified Haga in order to provide reference for configuration authentication. 
Regarding claim 15, which depends from claim 14, Haga further discloses: further comprising an authentication management apparatus including the memory, the authentication management apparatus further including processing circuitry to, upon receiving unit change information which indicates a change related to an electronic control unit of the plurality of electronic control units, update the configuration data table based on the unit change information {Haga, paragraph [0212]: FIG. 36 is a configuration diagram of the fraud-sensing ECU 4100 a. The fraud-sensing ECU 4100 a is configured to include a frame transceiving unit 160, a frame interpretation unit 4151, a fraudulent MAC sensing unit 4131, a MAC key holding unit 4180, a counter holding unit 3190, a frame generation unit 140, a MAC generation unit 3170, a MAC key update unit 4110 [updating the configuration data table based on the unit change information is implied], a counter reset unit 4120, a security processing unit 4130, a security condition holding unit 4140, a fraudulent-ID list holding unit 4150, a fraud log holding unit 4160, and a mode change processing unit 4170}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration data update feature of Haga with the invention of the modified Haga in order to provide reference for configuration authentication. 
Regarding claim 16, which depends from claim 15, Haga in view of Girond teaches: wherein the unit change information includes the attribute information of the electronic control unit, and wherein the processing circuitry of the authentication management apparatus updates the function correlation table based on the unit change information {Haga, paragraphs [0212] / Girond, paragraph [0047]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration data update feature of Haga with the invention of the modified Haga in order to provide updated reference for authentication. 
Regarding claim 17, which depends from claim 16, Haga in view of Girond teaches: wherein the processing circuitry of the authentication management apparatus generates update information including a configuration data difference which is a difference between the configuration data table before an update and after the update and a function correlation difference which is a difference between the function correlation table before an update and after the update, and transmits the update information to the vehicle communication apparatus {Haga, paragraphs [0212] / Girond, paragraph [0047]}.

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration data update feature of Haga to calculate the difference between before and after an update, and to incorporate the modification  with the described invention of the modified Haga in order to provide easy  reference for authentication. 
Regarding claim 18, which depends from claim 14, Haga in view of Girond teaches: wherein upon receiving unit change information which indicates a change in an electronic control unit of the plurality of electronic control units, the processing circuitry of the in-vehicle authentication system updates the configuration data table based on the unit change information, and updates the function correlation table based on the unit change information {Haga, paragraphs [0212] / Girond, paragraph [0047]}.
It is noted that a data update is performed when there is a change that causes data change. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration data update feature of Haga with the described invention of the modified Haga in order to provide reference for configuration authentication.   
Regarding claim 19, which depends from claim 18, Haga in view of Girond teaches: further comprising an authentication management apparatus including the memory, wherein the vehicle communication apparatus includes processing circuitry to collect, from each electronic control unit of the plurality of electronic control units, the attribute information of each electronic control unit, and transmit the collected attribute information to the authentication management apparatus, and wherein the processing circuitry of the authentication management apparatus performs configuration authentication for authenticating validity of a configuration for each electronic control unit of the plurality of electronic control units, and registers an electronic control unit that has failed the configuration authentication in an authentication error list, determines an in-vehicle function that is available in the vehicle based on the authentication error list and a function correlation table which indicates correlation between an in-vehicle function which is a function provided in the vehicle and an electronic control unit that controls the in-vehicle function, updates, upon receiving unit change information which indicates a change in an electronic control unit of the plurality of electronic control units, the configuration data table based on the unit change information, updates the function correlation table based on the unit change information, transmits the authentication error list to the processing circuitry of the vehicle communication apparatus, and transmits the in-vehicle function that is available in the vehicle as a determination result to the processing circuitry of the vehicle communication apparatus {Haga, paragraphs [0117], [0118], [0263], [0220], [0212] / Girond, paragraph [0047]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration data update feature of Haga with the described invention of the modified Haga in order to provide a reference for identifying in-vehicle functions related to an unauthorized ECU.
Regarding claim 20, which depends from claim 18, Haga in view of Girond teaches: wherein the processing circuitry of the vehicle communication apparatus performs configuration authentication for authenticating validity of a configuration for each electronic control unit of the plurality of electronic control units, and registers an electronic control unit that has failed the configuration authentication in an authentication error list, determines an in-vehicle function that is available in the vehicle based on the authentication error list and a function correlation table which indicates correlation between an in-vehicle function which is a function provided in the vehicle and an electronic control unit that controls the in-vehicle function, updates, upon receiving unit change information which indicates a change related to an electronic control unit of the plurality of electronic control units, the configuration data table based on the unit change information, and displays the in-vehicle function determined to be available in the vehicle on the display of the vehicle communication apparatus {Haga, paragraphs [0117], [0118], [0263], [0220], [0212], [0265] / Girond, paragraph [0047]}.  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration data update feature of Haga with the described invention of the modified Haga in order to provide a reference for identifying in-vehicle functions related to an unauthorized ECU. 
Regarding claim 21, Haga in view of Girond teaches: A vehicle communication apparatus provided in a vehicle equipped with a plurality of electronic control units and communicating with each electronic control unit of the plurality of electronic control units {Haga, paragraphs 0008], [0060]}, the vehicle communication apparatus comprising: processing circuitry to: collect, from each electronic control unit of the plurality of electronic control units, attribute information of each electronic control unit, and transmit the collected attribute information to an authentication management apparatus that determines whether an in-vehicle function which is a function provided in the vehicle is available or not by determining validity of a configuration of each electronic control unit {Haga, paragraphs [0117], [0118] / Girond, paragraph [0047]} and display the in-vehicle function determined to be available in the vehicle by the authentication management apparatus on a display {Hara, paragraph [0265]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the in-vehicle function reference feature of Girond with the described invention of Haga in order to provide a reference for identifying in-vehicle functions related to an unauthorized ECU.
Regarding claim 22, which depends from claim 21, Haga in view of Girond teaches: wherein the processing circuitry transmits the attribute information to the authentication management apparatus that performs, using the attribute information, configuration authentication for authenticating validity of a configuration for each electronic control unit of the plurality of electronic control units, registers an electronic control unit that has failed the configuration authentication in an authentication error list, and determines an in-vehicle function that is available in the vehicle based on the authentication error list and a function correlation table which indicates correlation between an in-vehicle function and an electronic control unit that controls the in-vehicle function {Haga, paragraphs [0117], [0118], [0220] / Girond, paragraph [0047]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function correlation feature of Girond with the described invention of the modified Haga in order to provide reference for configuration authentication.
Regarding claim 23, Haga in view of Girond teaches: An authentication management apparatus comprising: processing circuitry to: acquire, from a vehicle equipped with a plurality of electronic control units, attribute information which indicates an attribute of each electronic control unit of the plurality of electronic control units, and  using the attribute information, perform configuration authentication for authenticating validity of a configuration for each electronic control unit of the plurality of electronic control units, and register an electronic control unit that has failed the configuration authentication in an authentication error list, and determine an in-vehicle function that is available in the vehicle based on the authentication error list and a function correlation table which indicates correlation between an in-vehicle function which is a function provided in the vehicle and an electronic control unit that controls the in-vehicle function {Haga, paragraphs [0118], [0263], [0063] / Girond, paragraph [0047]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function correlation feature of Girond with the described invention of Haga in order to provide reference for configuration authentication.
Regarding claim 24, Haga in view of Girond teaches: An in-vehicle authentication method for an in-vehicle authentication system having a vehicle communication apparatus, the vehicle communication apparatus being provided in a vehicle equipped with a plurality of electronic control units and communicating with each electronic control unit of the plurality of electronic control units, the in-vehicle authentication method comprising:  performing configuration authentication for authenticating validity of a configuration for each electronic control unit of the plurality of electronic control units, and registering an electronic control unit that has failed the configuration authentication in an authentication error list;  determining an in-vehicle function that is available in the vehicle based on the authentication error list and a function correlation table which indicates correlation between an in-vehicle function which is a function provided in the vehicle and an electronic control unit that controls the in-vehicle function; and displaying the in-vehicle function determined to be available in the vehicle by the determination part on a display of the vehicle communication apparatus {Haga, paragraphs [0008], [0060], [0263], [0063] / Girond, paragraph [0047]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function correlation feature of Girond with the described invention of Haga in order to provide reference for configuration authentication.
Regarding claim 25, Haga in view of Girond teaches: A non-transitory computer readable medium storing an in-vehicle authentication program for an in-vehicle authentication system having a vehicle communication apparatus, the vehicle communication apparatus being provided in a vehicle equipped with a plurality of electronic control units and communicating with each electronic control unit of the plurality of electronic control units, the in-vehicle authentication program causing a computer to execute: an authentication process to perform configuration authentication for authenticating validity of a configuration for each electronic control unit of the plurality of electronic control units, and register an electronic control unit that has failed the configuration authentication in an authentication error list; a determination process to determine an in-vehicle function that is available in the vehicle based on the authentication error list and a function correlation table which indicates correlation between an in-vehicle function which is a function provided in the vehicle and an electronic control unit that controls the in-vehicle function; and a display process to display the in-vehicle function determined to be available in the vehicle by the determination process on a display of the vehicle communication apparatus { Haga, paragraphs [0008], [0060], [0263], [0063] / Girond, paragraph [0047]}. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the function correlation feature of Girond with the described invention of Haga in order to provide reference for configuration authentication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661